Appeals from judgments entered upon the verdicts of a jury in the Rensselaer county clerk’s office in favor of the plaintiffs Van Burén, as administratrix, etc., Dorothy Francis Johnson, Lindsay B. Johnson, as administrator, etc., and George Johnson, by Richard H. Shepp, his guardian ad litem, against the defendants Transcontinental Car Forwarding Co. and James H. Gandee, for damages sustained as the result of a collision between two automobiles, and dismissing the complaints in all actions as against the defendant Charles; and from orders denying motions to set aside the verdicts and for a new trial. These actions grow out of a collision between an automobile owned by the defendant Alexander Charles and driven by William Chance in which Charlotte Adelaide Van Burén, Dorothy Francis Johnson, Maurice Johnson, George Johnson and Arthur Rutherford were passengers, and a truck and trailer owned by the defendant Transcontinental Car Forwarding Co., and driven by the defendant Gandee, and in which the plaintiff Edsel Ford Carr was a passenger. The accident occurred in the early morning of September 4, 1936, on a three-strip concrete State highway between the village of Nassau and Brainard Station in the county of Rensselaer. The automobiles were traveling in opposite directions. The principal question is the location of the automobiles on the highway at the time of the collision. The jury found verdicts in favor of the passengers in the Charles car against the owner and driver of the truck and trailer and dismissed all complaints in all actions as to the defendant Charles. The issues were sharply contested. There was evidence to sustain the contentions of both parties and the verdicts should not be disturbed. Judgments and orders unanimously affirmed with bills of costs to each of the following respondents: Charlotte M. Van Burén, as administratrix of the goods, chattels and credits of Charlotte Adelaide Van Burén, deceased; Dorothy Francis Johnson; Lindsay B. Johnson, as administrator of the goods, chattels and credits of Maurice Johnson, deceased; and George Johnson, by Richard H. Shepp, his guardian ad litem; against the appellants Gandee and Transcontinental Car *981Forwarding Co., and one bill of costs in favor of the defendant-respondent Charles against the plaintiffs-appellants Carr and Transcontinental Car Forwarding Co. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.